Case 0:19-cv-61235-RAR Document 37 Entered on FLSD Docket 03/10/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-61235-RAR

  CBRE, INC.,

         Plaintiff,

  v.

  CAPITAL COMMERCIAL
  REAL ESTATE GROUP, INC.,

         Defendant,

  and

  SYNOVUS BANK,

        Garnishee.
  ___________________________/

        ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

  Strauss’ Report and Recommendation [ECF No. 34] (“Report”) on Defendant’s Motion to

  Dissolve Writ of Garnishment [ECF No. 30] (“Motion”).      The Motion requests the Court dissolve

  a garnishment placed on two accounts at Synovus Bank:         (1) account ending in 7100 with a

  balance of $3,301.86 (“Operating Account”); and (2) account ending in 8900 with a balance of

  $52,589.80 (“Escrow Account”). The Report recommends the Court grant in part and deny in

  part the Motion because the parties do not dispute distributing the funds from the Operating

  Account and dissolving the garnishment as to the Escrow Account.      See Rep. at 2.   In addition,

  the Report recommends the Garnishee is entitled to $200 from the Operating Account for its legal

  processing fee and statutory allowance for reasonable attorneys’ fees and costs.   Id. at 4.
Case 0:19-cv-61235-RAR Document 37 Entered on FLSD Docket 03/10/2020 Page 2 of 3



          The Report properly notified the parties of the right to object to Magistrate Judge Strauss’

  findings, as well as the consequences for failing to object.    Id. at 7.   The time for objections has

  passed and to date, neither party has filed objections to the Report.

          When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo.     FED. R. CIV. P. 72(b)(3).    However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).   In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

          Because the parties have not filed an objection to the Report, the Court did not conduct a

  de novo review of Magistrate Judge Strauss’ findings.       Rather, the Court carefully reviewed the

  Report for clear error.   Finding none, it is

          ORDERED AND ADJUDGED as follows:

          1.       The Report [ECF No. 34] is AFFIRMED AND ADOPTED.

          2.       Defendant’s Motion [ECF No. 30] is GRANTED IN PART AND DENIED IN

  PART.        The Writ of Garnishment as to the Escrow Account is DISSOLVED.            Final judgment

  of Garnishment is ENTERED in favor of Plaintiff and against Garnishee in the amount of




                                              Page 2 of 3
Case 0:19-cv-61235-RAR Document 37 Entered on FLSD Docket 03/10/2020 Page 3 of 3



  $3,101.86 from the Operating Account.

         3.      On or before March 19, 2020, Garnishee shall disburse $3,101.86 from the

  Operating Account to the U.S. Marshall’s Office for distribution to Plaintiff.

         4.      Garnishee is ENTITLED to $200.00 from the Operating Account for its legal

  processing fee and statutory allowance for reasonable attorneys’ fees and costs.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of March, 2020.




                                                          _________________________________
                                                          RODOLFO A. RUIZ II
                                                          UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
